Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This office action is in regards to application #16/725,452 that was filed on 12/23/2019. Claims 1-20 are currently under examination.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters "161" and "162" have both been used to designate the same or identical structures in Fig. 3. A clear distinction have to be made between “the bearing member” (162) and “foot stand sleeve” (161) in the drawing relative to one another.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 102

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 and 11 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Savoye et al. (US 2012/0241555).
Regarding Claim 1, Savoye discloses a signal line protection assembly (Fig. 2a, 2b, 3) of an aerial vehicle comprising: a foot stand (130) including: 
a foot stand sleeve (131); and 
a lower cover (i.e. holder of 122, Fig. 2b, 3) including an antenna compartment configured to receive an antenna of the aerial vehicle; (i.e. functional, para. [0032]) and 
a protection sleeve (101) configured to receive a signal line, at least a portion of the protection sleeve being received in the foot stand sleeve (Fig. 3); wherein the signal line includes a data line for the antenna (para. [0027]).
Regarding Claim 11, Savoye discloses an aerial vehicle, comprising: 
a propulsion system (100, 110, Fig, 1, 2a); and 
a signal line protection assembly (Fig. 2a, 2b, 3) including: 
a foot stand (130) including: 
a foot stand sleeve (131); and 
i.e. holder of 122, Fig. 2b, 3) including an antenna compartment configured to receive an antenna of the aerial vehicle (i.e. functional); and 
a protection sleeve (101) configured to receive a signal line, at least a portion of the protection sleeve being received in the foot stand sleeve (Fig. 3);  14Client Ref No. 2014F0108US4 Attorney Docket No. 00203.1093.03US wherein the signal line includes a data line for the antenna (para. [0027]).

Allowable Subject Matter
Claims 2-10 and 12-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASSRES H WOLDEMARYAM whose telephone number is (571)272-6607.  The examiner can normally be reached on Monday-Friday 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua Huson can be reached on 571-270-5301.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/ASSRES H WOLDEMARYAM/            Primary Examiner, Art Unit 3642